     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 1 of 37



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

------------------------------x
                              :
PARIMAL                       :        Civ. No. 3:19CV01910(MPS)
                              :
v.                            :
                              :
MANITEX INTERNATIONAL, INC.   :        February 3, 2021
                              :
------------------------------x

       RULING ON DISCOVERY CROSS MOTIONS [Docs. #63, #64]

     On October 8, 2020, Judge Michael P. Shea referred a

discovery dispute in this matter to the undersigned. [Doc. #42].

In response to the referral, the undersigned entered an Order

requiring that on or before October 15, 2020, the parties file a

joint notice setting forth the nature of the dispute and a brief

summary of each party’s position. See Doc. #43. The parties

filed the joint notice on October 15, 2020. [Doc. #44].

     On October 30, 2020, the undersigned held a telephonic

discovery conference. See Docs. #65, #66. During that

conference, plaintiff Parimal (hereinafter “Parimal” or

“plaintiff”) moved to compel the production of certain

purportedly privileged information described in the parties’

joint notice. [Doc. #63]. Counsel for defendant Manitex

International, Inc. (hereinafter “Manitex” or “defendant”) moved

for a protective order from producing such information. [Doc.

#64]. During the October 30, 2020, telephonic status conference,


                                   1
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 2 of 37



the undersigned ordered the parties to file additional briefing

in support of their arguments raised in the joint notice. See

Doc. #65 at 7. The parties each filed opening briefs on November

20, 2020, see Docs. #73, #74, and responsive briefs on December

4, 2020, see Docs. #75, #76.

     For the reasons stated below, plaintiff’s Motion to Compel

[Doc. #63] is TAKEN UNDER ADVISEMENT, in part, and DENIED, in

part, and defendant’s Motion for Protective Order [Doc. #64] is

TAKEN UNDER ADVISEMENT, in part, and GRANTED, in part.

I.   Background

     Plaintiff brings this action against his former employer

Manitex, alleging that Manitex failed to fulfill certain

contractual commitments related to the terms of plaintiff’s

employment. See generally Doc. #23. Plaintiff proceeds pursuant

to an Amended Complaint, and asserts the following claims: (1)

breach of contract; (2) promissory estoppel; (3) breach of the

implied covenant of good faith and fair dealing; (4) fraudulent

misrepresentation; (5) negligent misrepresentation; (6) wrongful

termination; and (7) violation of the Connecticut Unfair Trade

Practices Act. See generally id.

     Defendant has filed a motion to dismiss counts two, three,

six, and seven of the Amended Complaint, which is pending before

Judge Shea. See Doc. #25. Judge Shea has stayed discovery as to

count six of the Amended Complaint (wrongful termination),

                                   2
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 3 of 37



pending the adjudication of the motion to dismiss. See Doc. #17

at 1. All remaining fact discovery is scheduled to close on

March 1, 2021. See Doc. #69.

     The instant dispute centers primarily on defendant’s

invocation of the attorney-client privilege as to certain

communications between defendant’s then-CEO and Chairman David

Langevin and Marvin Rosenberg, whom defendant describes as its

“legal and business consultant and member of the Board of

Directors of Manitex.” Doc. #74 at 5-6.1 Plaintiff asserts that

the documents withheld by defendant on the ground of the

attorney-client privilege should be produced because at the time

of the communications, Mr. Rosenberg was a retired New York

attorney and not authorized to practice law. See Doc. #73 at 6-

10. Defendant responds that communications with a retired

attorney are entitled to the protection of the attorney-client

privilege, and even if Mr. Rosenberg’s retired status destroys

the privilege, Mr. Langevin had a reasonable belief that he was

communicating with a licensed attorney, and therefore his

communications with Mr. Rosenberg remain privileged. See

generally Doc. #74 at 7-15.

     If the privilege is not destroyed by Mr. Rosenberg’s

retired status, plaintiff contends: (1) Mr. Rosenberg’s business


1 The Court cites to the page numbers reflected in the document’s
ECF header.
                                   3
      Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 4 of 37



communications are not protected by the privilege; and (2)

defendant’s privilege logs are inadequate. See Doc. #73 at 10-

16. Plaintiff also asserts that defendant waived the attorney-

client privilege by voluntarily disclosing to plaintiff certain

communications between Mr. Langevin and an attorney with the law

firm of Bryan Cave. See Doc. #73 at 10-16.

      Defendant contends that: (1) legal advice is protected when

an attorney acts in a dual business-legal role; (2) its

privilege logs comply with the requirements of the Local Rules;

and (3) it did not commit a subject matter waiver of the

privilege. See generally Doc. #74 at 15-20.

      The parties filed responsive cross briefs on December 4,

2020, generally attacking the opposing parties’ arguments. See

generally Docs. #75, #76. The Court considers the parties’

arguments in turn.

II.   General Legal Standard

      Rule 26(b)(1) of the Federal Rules of Civil Procedure sets

forth the scope and limitations of permissible discovery:

        Parties   may    obtain   discovery    regarding   any
        nonprivileged matter that is relevant to any party’s
        claim or defense and proportional to the needs of the
        case, considering the importance of the issues at
        stake in the action, the amount in controversy, the
        parties’ relative access to relevant information, the
        parties’ resources, the importance of the discovery
        in resolving the issues, and whether the burden or
        expense of the proposed discovery outweighs its likely
        benefit. Information within this scope of discovery
        need not be admissible in evidence to be discoverable.

                                    4
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 5 of 37




Fed. R. Civ. P. 26(b)(1). “The party resisting discovery bears

the burden of showing why discovery should be denied.” Cole v.

Towers Perrin Forster & Crosby, 256 F.R.D. 79, 80 (D. Conn.

2009).

     Pursuant to Rule 26(c) of the Federal Rules of Civil

Procedure, “[t]he court may, for good cause, issue an order to

protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense, including ... forbidding

the disclosure or discovery[.]” Fed. R. Civ. P. 26(c)(1)(A).

“Rule 26(c) confers broad discretion on the trial court to

decide when a protective order is appropriate and what degree of

protection is required.” Seattle Times Co. v. Rhinehart, 467

U.S. 20, 36 (1984).

III. Choice of Law

     Plaintiff brings seven Connecticut state law claims against

defendant, and asserts jurisdiction on grounds of diversity. See

generally Doc. #23. “Where, as here, a federal court’s subject-

matter jurisdiction is premised on diversity of citizenship, the

court must apply state law to privilege issues.” Safeco Ins. Co.

of Am. v. Vecsey, 259 F.R.D. 23, 27–28 (D. Conn. 2009)

(footnote, citation, and quotation marks omitted); see also Fed.

R. Evid. 501 (“[I]n a civil case, state law governs privilege




                                   5
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 6 of 37



regarding a claim or defense for which state law supplies the

rule of decision.”).

     Although the parties agree that state law applies to the

question of privilege, they disagree as to whether Connecticut

or Illinois law applies to the instant dispute. The parties do

agree, however, that in resolving that question the Court must

apply Connecticut choice of law principles. See Doc. #73 at 5-6;

Doc. #74 at 7. Indeed, “[i]t is well established that a federal

court sitting in diversity must generally apply the choice of

law rules of the state in which it sits.” In re Coudert Bros.

LLP, 673 F.3d 180, 186 (2d Cir. 2012); see also Cap Gemini Ernst

& Young, U.S., L.L.C. v. Nackel, 346 F.3d 360, 365 (2d Cir.

2003) (“As a federal court sitting in diversity jurisdiction,

the District Court is obligated to apply the law of the forum

state in analyzing preliminary choice-of-law questions.”

(citation and quotation marks omitted)).

     Applying Connecticut’s choice of law rules, plaintiff

asserts that the Court should apply Connecticut law to the

question of privilege because Connecticut has the most

significant relationship to the parties and contract at issue.

See Doc. #73 at 5-6; Doc. #75 at 2. Conversely, defendant

contends that the Court should apply the law of Illinois because

it



                                   6
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 7 of 37



     has the most significant relationship to the privilege
     issues raised by the parties because Manitex, the client
     holding the privilege, is headquartered and has its
     principal place of business in Illinois, and David
     Langevin, the then CEO and Chairman of the Board, whose
     communications with Marvin Rosenberg are at issue, was
     headquartered in Bridgeport, Illinois.

Doc. #74 at 7; see also Doc. #76 at 5-7.2 Accordingly, the Court

first resolves the question of which law to apply to defendant’s

invocation of the attorney-client privilege.

     Connecticut’s choice of law “rule requires the court to

select the local law of the state having the most significant

relationship to the occurrence and the parties to the dispute.”

MM Glob. Servs., Inc. v. Dow Chem. Co., 283 F. Supp. 2d 689, 699

(D. Conn. 2003), adhered to on reconsideration, No.

3:02CV01107(AVC), 2004 WL 556577 (Mar. 18, 2004). However,

     [t]he threshold choice of law question in Connecticut,
     as it is elsewhere, is whether there is an outcome
     determinative conflict between the applicable laws of
     the states with a potential interest in the case. If
     not, there is no need to perform a choice of law
     analysis, and the law common to the jurisdictions should
     be applied.

Lumbermens Mut. Cas. Co. v. Dillon Co., 9 F. App’x 81, 83 (2d

Cir. 2001); see also DeLollis v. Friedberg, Smith & Co., P.C.,

933 F. Supp. 2d 354, 358 (D. Conn. 2013) (same), aff’d, 600 F.

App’x 792 (2d Cir. 2015). Thus, the Court first considers




2 Defendant states in later briefing that its principal place of
business is in Bridgeview, Illinois. See Doc. #76 at 6-7. This
discrepancy does not affect the Court’s choice of law analysis.
                                   7
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 8 of 37



whether there is an outcome determinative conflict between the

laws of Connecticut and Illinois as to the applicability of the

attorney-client privilege.

     A.   Attorney-Client Privilege in Connecticut and Illinois

     The issue presented to the Court is the applicability of

the attorney-client privilege to certain communications made by

a retired attorney to the defendant corporation. Intertwined

with that issue is the additional question of whether the

attorney was providing business or legal advice, or both.

Plaintiff also raises a separate waiver issue. The Court begins

with a review of the attorney-client privilege as generally

applicable to corporate clients in Connecticut and Illinois.

          1. The Attorney-Client Privilege Under Connecticut Law

     “Connecticut has a long-standing, strong public policy of

protecting attorney-client communications.” Metro. Life Ins. Co.

v. Aetna Cas. & Surety Co., 730 A.2d 51, 58 (Conn. 1999). “The

privilege fosters full and frank communications between

attorneys and their clients and thereby promotes the broader

public interests in the observation of law and the

administration of justice.” Harrington v. Freedom of Info.

Comm’n, 144 A.3d 405, 413 (Conn. 2016) (citation and quotation

marks omitted).

     Under Connecticut law, there are




                                   8
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 9 of 37



    four criteria that must be present, in the corporate
    context, in order for the privilege to attach: “(1) the
    attorney must be acting in a professional capacity for
    the corporation, (2) the communication must be made to
    the attorney by current employees or officials of the
    corporation, (3) the communication must relate to the
    legal advice sought by the corporation from the
    attorney, and (4) the communication must be made in
    confidence.” [Shew v. Freedom of Info. Comm’n, 714 A.2d
    664, 670-71 (Conn. 2003)]. The burden of proving each
    element of the privilege, by a fair preponderance of the
    evidence, rests with the [party] ... seeking to assert
    it. State v. Hanna, [191 A.2d 124, 130 (Conn. 1963)].

Blumenthal v. Kimber Mfg., Inc., 826 A.2d 1088, 1096 (Conn.

2003) (footnote omitted) (brackets altered).

    Nevertheless, the Connecticut Supreme Court “has long

recognized the principle that ‘not every communication between

attorney and client falls within the attorney-client

privilege.’” Harrington, 144 A.3d at 414 (quoting Ullmann v.

State, 647 A.2d 324, 332 (Conn. 1994)). With respect to the

applicability of the privilege to communications containing a

combination of business and legal advice, the Connecticut

Supreme Court has held “that the primary purpose standard

governs such inquiries.” Harrington, 144 A.3d at 417-18. Thus,

    if the non-legal aspects of the consultation are
    integral to the legal assistance given and the legal
    assistance is the primary purpose of the consultation,
    both the client’s communications and the lawyer’s advice
    and assistance that reveals the substance of those
    communications will be afforded the protection of the
    privilege.

Id. at 416 (footnote, citation, and quotation marks omitted).



                                   9
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 10 of 37



     Although there is a dearth of Connecticut law on the issue,

some Connecticut courts have upheld the invocation of the

attorney-client privilege where the proponent of the privilege

had a “reasonable belief” that an attorney-client relationship

existed. State v. Kosuda-Bigazzi, No. HHB-CR-XX-XXXXXXX-T, 2019

WL 4513807, at *18 (Conn. Super. Ct. Aug. 16, 2019), aff’d, No.

20341, 2020 WL 1808821 (Conn. Apr. 8, 2020); Somma v. Fabian,

No. CV-XX-XXXXXXX-S, 2005 WL 1524937, at *3 n.5 (Conn. Super.

Ct. June 3, 2005) (Although “no actual attorney client

relationship existed[,]” plaintiff’s “sincere and reasonable

belief” that an attorney became “his lawyer” “would be

sufficient to provide him the protection of the attorney-client

privilege.”); see also Goetz v. Hershman, No. 06CV08180(RPP),

2010 WL 2813497, at *15 n.28 (S.D.N.Y. July 15, 2010) (“While

the Court has located no Connecticut Supreme Court cases on

point, a few lower Connecticut courts have employed the

‘reasonable belief’ formulation when determining whether an

attorney-client relationship exists.”), aff’d in part, vacated

in part on other grounds, remanded, 423 F. App’x 3 (2d Cir.

2011).3




3 With respect to the waiver issue, and as discussed further
below, Connecticut courts appear to follow the same approach as
Illinois. See n.11, infra.
                                   10
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 11 of 37



          2. The Attorney-Client Privilege Under Illinois Law

     In Illinois, like Connecticut, “[t]he attorney-client

privilege is intended to promote full and frank consultation

between clients and legal advisors by removing the fear that

disclosure of information will be compelled.” Janousek v.

Slotky, 980 N.E.2d 641, 650 (Ill. App. Ct. 2012). Illinois has

“a strong policy of encouraging disclosure, with an eye toward

ascertaining that truth which is essential to the proper

disposition of a lawsuit.” Waste Mgmt., Inc. v. Int’l Surplus

Lines Ins. Co., 579 N.E.2d 322, 327 (Ill. 1991).

     With respect to a corporation’s assertion of the attorney-

client privilege, Illinois law is similar, but not identical, to

Connecticut law. Generally, to be entitled to the protection of

the attorney-client privilege under Illinois law, “a party must

show that the statement originated in a confidence that it would

not be disclosed, was made to an attorney acting in his legal

capacity for the purpose of securing legal advice or services,

and remained confidential.” Equity Residential v. Kendall Risk

Mgmt., Inc., 246 F.R.D. 557, 563 (N.D. Ill. 2007) (applying

Illinois law) (citation and quotation marks omitted). However,

when a corporation seeks to assert the privilege,

     Illinois applies a control group analysis and narrowly
     interprets the scope of the privilege in its application
     to employees of such a corporation. Consolidation Coal
     Co. v. Bucyrus–Erie Co., 432 N.E.2d 250, 257–58 (Ill.
     1982). Under this analysis, only those communications

                                   11
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 12 of 37



     made by employees in top management positions who have
     the ability to make a final decision are privileged.
     Rounds v. Jackson Park Hosp. & Med. Ctr., 745 N.E.2d
     561, 568 (Ill. App. 3d 2001); Consolidation, 432 N.E.2d
     at 258.

Id.4 In this regard, “Connecticut law provides greater protection

to these communications than Illinois law.” Id. at 565.5

     “The attorney-client privilege only protects those

communications which relate to the giving or seeking of legal

advice. Simply funneling communications past an attorney will

not make them privileged.” Id. at 563 (citations omitted). Under

Illinois law: “The attorney-client privilege of confidentiality

does not apply to documents discussing business advice instead

of legal advice.” CNR Invs., Inc. v. Jefferson Tr. & Sav. Bank

of Peoria, 451 N.E.2d 580, 583 (Ill. App. Ct. 1983).

Nevertheless, “[w]here legal advice of any kind is sought from a

lawyer in his or her capacity as a lawyer, the communications

relating to that purpose, made in confidence by the client, are

protected from disclosure by the client or lawyer, unless the




4 Other employees’ communications will be protected by the
privilege where certain conditions are met. See Equity
Residential, 246 F.R.D. at 563. The Court does not further
address that test because the communications at issue here were
each made by or to defendant’s then-CEO and Chairman, David
Langevin. See Doc. #74 at 4.

5 As is true in Connecticut, pursuant to Illinois law, “it is the
party claiming the privilege that carries the burden of
presenting facts that give rise to the privilege.” Janousek, 980
N.E.2d at 650 (emphasis in original).
                                   12
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 13 of 37



protection is waived.” Ctr. Partners, Ltd. v. Growth Head GP,

LLC, 981 N.E.2d 345, 355 (Ill. 2012).

     Although Illinois law is also scant on the issue, Illinois

recognizes that under some circumstances there may be an

“implied” attorney-client relationship:

     Under    Illinois     law,     an     implied attorney[-]
     client relationship, and the privilege flowing from it,
     may arise “when the lay party submits confidential
     information      to     the       law      party     with
     the reasonable belief that the latter is acting as the
     former’s attorney[.]” Westinghouse Electric Corp. v.
     Kerr–McGee   Corp., 580    F.2d    1311,   1319–20   (7th
     Cir.), cert.   denied, 439    U.S.    955   (1978).   The
     reasonableness of the lay party’s belief can be shown by
     evidence of “any relatively clear indication by the
     potential client to the attorney that he believed he was
     being ... represented,” or “some finding that the
     potential client’s subjective belief is minimally
     reasonable.” United States v. Evans, 113 F.3d 1457, 1465
     (7th Cir. 1997).

Dexia Credit Local v. Rogan, 231 F.R.D. 287, 291 (N.D. Ill.

2005); see also In re Raymond Prof’l Grp., Inc., 400 B.R. 624,

636 (Bankr. N.D. Ill. 2009) (applying the same test in the

context of a legal malpractice action); Maxwell v. McDonald

Invs., Inc., No. 05CV02053(JFH), 2005 WL 8177390, at *3 (N.D.

Ill. Dec. 6, 2005) (same).

     B.   Is There a True Conflict Between Connecticut and
          Illinois Law?

     Having reviewed the applicable law, the Court first

considers whether there is an outcome determinative conflict

between Illinois and Connecticut on the issue of privilege.


                                   13
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 14 of 37



     With respect to the invocation of the attorney-client

privilege by a corporation, Connecticut generally provides

greater protection to corporate communications. See Equity

Residential, 246 F.R.D. at 565. Under the current circumstances,

however, any conflict between Illinois and Connecticut law is

illusory because each of the communications at issue was between

a member of defendant’s control group, Mr. Langevin, and its

claimed attorney, Mr. Rosenberg. See Gen. Elec. Capital Corp. v.

DirecTv, Inc., 94 F. Supp. 2d 190, 196 (D. Conn. 1999) (“Where

application of the laws of two or more jurisdictions with

contacts to the litigation reach identical results, thus

eliminating any potential conflict of laws, there is a

‘false conflict’ and no choice of law analysis is necessary.”

(citation and quotation marks omitted)).

     Similarly, under the current circumstances, there is only a

“false conflict” as to the issue of an implied attorney-client

relationship. Under the laws of both Connecticut and Illinois,

an attorney-client relationship may be found where the lay

person reasonably believes that the purported attorney is acting

as his or her attorney. See Kosuda-Bigazzi, 2019 WL 4513807, at

*18; Dexia Credit, 231 F.R.D. at 291. Although Illinois includes

an additional requirement that the communication be sent in

confidence, that element is irrelevant here, where the privilege

log indicates that the communications at issue were between only

                                   14
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 15 of 37



Mr. Langevin and Mr. Rosenberg. See Docs. #44-2, #74-3; see also

Doc. #74 at 12-13.

     As to the issue of business versus legal advice, both

Connecticut and Illinois recognize that not every communication

between an attorney and client is subject to the privilege. See

Harrington, 144 A.3d at 414; Equity Residential, 246 F.R.D. at

563. However, by employing the “primary purpose” test,

Connecticut appears to afford greater protection to

communications that implicate both legal and business advice.

See Harrington, 144 A.3d at 416. By contrast, Illinois takes a

stricter approach: “An attorney’s comments conveying legal

advice are protected by the attorney-client privilege but the

opposite is true as to comments not relaying legal advice.”

Wells Fargo Bank Minn., NA v. Envirobusiness, Inc., 2014 IL App

(1st) 132714-U ¶ 34, 2015 WL 808266, at *7 (Feb. 25, 2015); see

also CNR Invs., 451 N.E.2d at 583 (“The attorney-client

privilege of confidentiality does not apply to documents

discussing business advice instead of legal advice.”).

Accordingly, there appears to be an outcome determinative

conflict on this narrow issue, and the Court will therefore

proceed with a choice of law analysis.

     C.   Choice of Law Analysis

     To reiterate, Connecticut has “adopted the ‘most

significant relationship’ approach of the Restatement (Second)

                                   15
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 16 of 37



of Conflict of Laws, for analyzing choice of law issues

involving contracts.” Am. States Ins. Co. v. Allstate Ins. Co.,

922 A.2d 1043, 1047 (Conn. 2007) (citation and quotation marks

omitted). This “rule requires the court to select the local law

of the state having the most significant relationship to the

occurrence and the parties to the dispute.” MM Glob. Servs., 283

F. Supp. 2d at 699.

     In his opening brief, plaintiff asserts that the Court

should apply Connecticut law to the privilege issues because

Connecticut has the most significant relationship with the

contract dispute between the parties. See Doc. #73 at 5-6.

Plaintiff contends:

     Manitex made representations to a citizen of Connecticut
     and offered an employment contract to a resident of
     Connecticut. The contract was signed in Connecticut, and
     work was commenced for Manitex while Parimal was still
     a resident of Connecticut. With regards to the privilege
     issues specifically, the bulk of the communications in
     question consisted of conversations between Parimal and
     both Langevin and Rosenberg while he was a Connecticut
     resident.

     ...

     Further, as Connecticut is the place of negotiation and
     the place where performance of the contract began, the
     law of Connecticut should be applied to resolve the
     attorney-client privilege issues.

Doc. #73 at 6. Defendant, however, takes a much different

approach –- focusing not on the state’s relationship with the

contract, but instead, on the state’s relationship with the


                                   16
       Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 17 of 37



communications between Mr. Langevin and Mr. Rosenberg. See Doc.

#74 at 7; Doc. #76 at 5-7. In support of that position,

defendant represents:

       Here, the communications at issue took place between
       Langevin or other Manitex corporate employees, who were
       headquartered in Bridgeview, Illinois, on the one hand,
       and Mr. Rosenberg, who is a resident of South Carolina.
       Additionally, Manitex, who holds the privilege, has its
       principal place of business in Bridgeview, Illinois.
       Accordingly,   Illinois   has   the   most   significant
       relationship to the determination of the attorney-client
       privilege issues before the Court.

Doc. #76 at 6-7. Plaintiff agrees with several of the facts

asserted by defendant, noting in a section of his opening brief

titled “Undisputed Material Facts” that: (1) Manitex is a

Michigan corporation with its principle place of business in

Illinois; (2) during the time at issue Mr. Langevin was the CEO

and Chairman of Manitex, and his office was located in Illinois;

and (3) Mr. Rosenberg resides in South Carolina. See Doc. #73 at

2-3.

       Here, the Court is not tasked to decide the breach of

contract claim. The only issue the Court considers now is

whether defendant has appropriately invoked the attorney-client

privilege. Accordingly, the Court applies the law of the state

with the most significant relationship to the disputed

communications and the parties to those communications. See MM

Glob. Servs., 283 F. Supp. 2d at 699.



                                     17
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 18 of 37



     The privilege logs prepared by defendant reflect that each

of the communications at issue occurred between Mr. Langevin and

Mr. Rosenberg.6 See generally Doc. #74-2; Doc. #74-3. Both

Manitex’s principal place of business, and Mr. Langevin’s

office, are located in Illinois. See Doc. #76 at 6-7; Doc. #73

at 2-3. Although the communications related to the employment of

a Connecticut resident, there is nothing in the record to

suggest that any of the communications occurred in, or were

otherwise directed to, the State of Connecticut. Plaintiff’s

statement that the “bulk of the communications ... consisted of

conversations between Parimal and both Langevin and Rosenberg

while he was a Connecticut resident[,]” Doc. #73 at 6, makes

little sense given that Parimal’s inclusion on those

communications would have destroyed the privilege. Finally, it

would be wholly unreasonable for a corporation located in

Illinois discussing legal matters with attorneys located in, and

barred by, other states, to anticipate that those communications

would be subject to Connecticut law.7 Therefore, the Court finds

that for purposes of the current issue before the Court –-




6 Manitex, the client, holds the attorney-client privilege. See
Ctr. Partners, 981 N.E.2d at 356.

7 As previously noted, Mr. Rosenberg resides in South Carolina
and is barred by the State of New York. Attorney Todd Kaye,
whose communication is the subject of the waiver issue, is also
located outside the State of Connecticut.
                                   18
      Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 19 of 37



Manitex’s invocation of the attorney-client privilege --

Illinois has the most significant relationship to that issue.

See, e.g., Expert Choice, Inc. v. Gartner, Inc., No.

3:03CV02234(CFD)(TPS), 2007 WL 951662, at *2 (D. Conn. Mar. 27,

2007) (“The Court finds that Connecticut has the most

significant relationship to the issues raised by the parties

because all privileged communications took place in Connecticut,

the parties’ contractual and business relationship was centered

in Connecticut, and DDI’s principal place of business is in

Connecticut.”). Accordingly, the Court will apply Illinois law

to the instant dispute.8

IV.   Discussion

      The Court first considers the applicability of the

attorney-client privilege to the communications between Mr.

Langevin and Mr. Rosenberg. Plaintiff does not challenge the

confidentiality of the documents listed on the privilege log

exchanged between Mr. Langevin and Mr. Rosenberg. For the

purposes of the below discussion, the Court assumes, without

deciding, that the communications at issue “originated in a

confidence ... and remained confidential.” Equity Residential,

246 F.R.D. at 563. Rather, plaintiff primarily challenges

whether Mr. Rosenberg was “acting in his legal capacity for the



8 The Court makes no findings regarding the law to be applied to
the substantive claims raised in this litigation.
                                    19
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 20 of 37



purpose of securing legal advice or services[.]” Id.

Accordingly, the Court first considers whether Mr. Rosenberg, a

retired attorney, was “an attorney acting in his legal

capacity[.]” Id.

     A.   Applicability of the Attorney-Client Privilege to
          Retired Attorneys

     Mr. Rosenberg is an attorney admitted to the New York Bar

and has taken “retired” status. See Doc. #76 at 7. Plaintiff

asserts that because of Mr. Rosenberg’s status, he is not

authorized to practice law, and therefore, his communications

with Manitex are not protected by the attorney-client privilege.

See Doc. #73 at 6-10. Defendant responds that communications

with a retired attorney are entitled to the protection of the

attorney-client privilege, and even if Mr. Rosenberg’s status as

a retired attorney destroys the privilege, Mr. Langevin had a

reasonable belief that he was communicating with a licensed

attorney, and therefore his communications with Mr. Rosenberg

remain privileged. See generally Doc. #74 at 7-15.

     Defendant does not dispute that Mr. Rosenberg has taken

retired status with the New York Bar; Mr. Rosenberg testified to

that fact. See Doc. #74-6 at 5. Defendant represents that

although Mr. Rosenberg has taken retired status, he has

continued to complete his biennial registration requirements and

has not resigned from the New York Bar. See Doc. #74 at 9.


                                   20
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 21 of 37



     Attorneys admitted to the New York Bar are generally

required to file a biennial registration statement, which must

be accompanied by a $375 registration fee. See N.Y. Comp. Codes

R. & Regs. tit. 22, §§118.1(a)-(c), (g). However,

     [n]o fee shall be required from an attorney who certifies
     that he or she has retired from the practice of law. For
     purposes of this section, the practice of law shall mean
     the giving of legal advice or counsel to, or providing
     legal representation for, a particular body or
     individual in a particular situation in either the
     public or private sector in the State of New York or
     elsewhere[.] ... An attorney is “retired” from the
     practice of law when, other than the performance of legal
     services without compensation, he or she does not
     practice law in any respect and does not intend ever to
     engage in acts that constitute the practice of law.

Id. at (g) (emphasis in original).

     Plaintiff primarily relies on this portion of New York law

to support his argument that the attorney-client privilege does

not apply to the communications at issue. See Doc. #73 at 7-8.

However, this provision does not prohibit a retired attorney

from practicing law -- it prohibits that attorney from

practicing law for compensation. The question of the propriety

of Mr. Rosenberg’s compensation is not before this Court.

Additionally, plaintiff relies on non-controlling case law for

the assertion that the privilege cannot attach to communications

with an attorney who is not admitted to the Bar. See id. at 8-9;

Doc. #75 at 3-4. Here, however, Mr. Rosenberg is admitted to the

New York Bar. He testified: “I maintain a membership in the New


                                   21
       Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 22 of 37



York Bar.” Doc. #74-6 at 5. Indeed, as of November 19, 2020, Mr.

Rosenberg’s Attorney Detail Report listed his “Registration

Status” as “Attorney - Currently Registered.” Doc. #74-7.

Accordingly, although Mr. Rosenberg may be “retired,” he remains

a member of the New York Bar. As such, to the extent Mr.

Rosenberg was giving legal advice or receiving queries seeking

legal advice, he could have been doing so as an attorney acting

in his legal capacity. See Equity Residential, 246 F.R.D. at

563.

       Nevertheless, even if Mr. Rosenberg’s retired status could

prevent the privilege from attaching to his communications with

Mr. Langevin, defendant contends that it “had a reasonable

belief that Rosenberg was an attorney.” Doc. #74 at 1. The Court

construes this argument as asserting that even if there was no

actual attorney-client relationship, defendant and Mr. Rosenberg

had at least an implied attorney-client relationship.

       To establish an implied attorney-client relationship, the

client must establish a “reasonable belief” that an individual

was acting as his or her attorney. See Dexia Credit, 231 F.R.D.

at 291. There are two alternative approaches to establish

reasonableness. First, reasonableness may be established “by

evidence of any relatively clear indication by the potential

client to the attorney that he believed he was being

represented.” Id. (citation and quotation marks omitted). This

                                     22
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 23 of 37



is essentially an objective test. Second, and alternatively,

reasonableness may be established by “some finding that the

potential client’s subjective belief is minimally reasonable.”

Dexia Credit, 231 F.R.D. at 291 (citation and quotation marks

omitted).

     Here, defendant’s belief that its communications with Mr.

Rosenberg would be protected by the attorney-client privilege is

reasonable under either test. First, there is no dispute that

Mr. Rosenberg is an established attorney with a law degree, and

that defendant relied on his advice. Additionally, the

deposition testimony submitted presents a “relatively clear

indication by” defendant to Mr. Rosenberg that defendant

“believed [it] was being represented.” Id. For example, Laura

Yu, defendant’s Chief Financial Officer, testified that at the

time of the events in question, Mr. Rosenberg “review[ed] legal

contracts for Manitex.” Doc. #74-4 at 7; see also Doc. #74-5 at

23 (Langevin Testimony concerning the interpretation of a

contract which “Marvin [Rosenberg] and Bryan Cave were better

suited to –- to –- it was more legal stuff, which I just didn’t

feel adequate that I could participate in.” (sic)); Doc. #73-4

at 5-6 (Rosenberg Testimony: “I provide legal advice to Manitex

on whatever legal matters are before the company.”). If a

corporation sends documents to an individual seeking legal

advice, and receives advice in return, that is a “relatively

                                   23
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 24 of 37



clear indication” of defendant’s belief that it was being

represented. Dexia Credit, 231 F.R.D. at 291.

     Second, the deposition testimony also supports a finding

that defendant’s principals had a reasonable subjective belief

that Mr. Rosenberg was acting as defendant’s attorney. The

standard for reasonableness under the subjective aspect of the

test is minimal. See Dexia Credit, 231 F.R.D. at 291. In

addition to the deposition testimony cited above, Ms. Yu

testified that “Marvin Rosenberg, our attorney, forwarded” a

document to her, and at the time of the events in question, Mr.

Rosenberg served as Manitex’s “general counsel.” Doc. #74-4 at

6-7. Mr. Langevin similarly testified that Mr. Rosenberg served

as general counsel for Manitex. See Doc. #74-5 at 13-14. The

above-cited deposition testimony, in addition to the fact that

Mr. Rosenberg is an admitted member of the New York Bar,

cumulatively establishes that Manitex’s principals had a

reasonable subjective belief that Mr. Rosenberg was acting as

Manitex’s attorney.

     Thus, for the reasons stated, the Court finds that Mr.

Rosenberg’s status as a retired attorney did not destroy the

attorney-client privilege as to his communications with

Manitex’s principals, under these circumstances.




                                   24
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 25 of 37



     B.   Legal Advice versus Business Advice

     Plaintiff next contends that defendant improperly invoked

the privilege as to documents that reflect business, rather than

legal advice. See Doc. #73 at 10-12; Doc. #75 at 6. Plaintiff

relies on deposition testimony that Mr. Rosenberg acted, or

continues to act, in both a legal and business-related capacity.

See Doc. #73 at 11-12. Plaintiff asserts: “In providing its

discovery compliance and privilege logs, Defendant has made no

attempt to distinguish these sometimes competing roles of

Rosenberg. The privilege log similarly fails to provide any

identification of which role Rosenberg was acting in with

respect to the purportedly privilege documents.” Id. at 11

(sic).

     Defendant contends that its privilege logs “make clear that

the listed communications were made in confidence for the

purpose of obtaining or providing legal advice.” Doc. #74 at 12.

Defendant represents that given Mr. Rosenberg’s dual role,

defense counsel reviewed documents with Mr. Rosenberg “to

determine the nature of the advice sought and received before

designating such a document as privileged[.]” Id. at 15. In

support of its assertion of the privilege, defendant relies

largely on its privilege logs, asserting that the logs “make

clear that [the withheld communications] were for the purpose of




                                   25
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 26 of 37



seeking or providing legal advice.” Doc. #76 at 10. Defendant

represents that the logs

     contain 32 and 26 documents, respectively, as compared
     to the more than 1200 pages of documents that Manitex
     and Rosenberg produced in this matter. Manitex did not
     simply claim privilege for all communications with Mr.
     Rosenberg[.] ... Additionally, 13 of the 32 documents
     listed on the Manitex Privilege Log were redacted and
     produced to Plaintiff as part of Manitex’s document
     production, and redactions were only applied to the
     privileged portions of the communications.

Doc. #76 at 11 (footnote omitted).

     Local Rule 26(e) requires that privilege logs contain the

following information:

     (1) The type of document or electronically stored
     information; (2) The general subject matter of the
     document or electronically stored information; (3) The
     date   of  the   document   or   electronically   stored
     information; (4) The author of the document or
     electronically  stored    information;  and   (5)   Each
     recipient of the document or electronically stored
     information.

D. Conn. L. Civ. R. 26(e).9 “The purpose of preparing the

privilege log is to enable the Court and the parties to make an

intelligent decision as to whether a privilege exists, and to

reduce the need for in camera examination of the documents[.]”

Davis v. Hunt Leibert Jacobson P.C., No. 3:12CV01102(JBA), 2016




9 Federal law governs the procedural aspects, such as the
adequacy of privilege logs, of this, and other, diversity cases.
See Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427
(1996) (“[F]ederal courts sitting in diversity apply state
substantive law and federal procedural law.”); accord In re
Fosamax Prod. Liab. Litig., 707 F.3d 189, 193 (2d Cir. 2013).
                                   26
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 27 of 37



WL 3349629, at *3 (D. Conn. June 10, 2016) (citation and

quotation marks omitted). Thus, “privilege logs must include

sufficient substantive detail for a meaningful review of the

application of the privilege, including whether the

communications were confidential and made between an attorney

and client for the purpose of providing legal advice.” Coan v.

Dunne, No. 3:15CV00050(JAM)(RMS), 2019 WL 1097491, at *3 (D.

Conn. Mar. 9, 2019) (citation and quotation marks omitted).

     A privilege log is “adequately detailed if, as to each
     document, it sets forth specific facts that, if
     credited, would suffice to establish each element of the
     privilege or immunity.” Safeco Ins. Co. of Am. v.
     M.E.S., Inc., 289 F.R.D. 41, 47 (E.D.N.Y. 2011)
     (quotation marks omitted). Thus, logs are routinely
     found to be deficient when the details provided do not
     allow for a purposeful review of the claimed privilege.

Wanzer v. Town of Plainville, No. 3:15CV00016(AWT), 2016 WL

1258456, at *3 (D. Conn. Mar. 30, 2016) (string citation

omitted).

     Although “submitting a privilege log is critical, ... it is

not sufficient[]” to establish the requirements of the attorney-

client privilege. Hybrid Athletics, LLC v. Hylete, LLC, No.

3:17CV01767(VAB), 2019 WL 4127377, at *9 (D. Conn. Aug. 30,

2019). Here, defendant’s privilege logs generally satisfy the

requirements of Local Rule 26(e). Nevertheless, the descriptions

in the log are not sufficient for the Court to determine whether

or not the privilege protects those documents from disclosure.


                                   27
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 28 of 37



Indeed, the deposition testimony submitted by the parties gives

the Court some pause about the designation of these materials as

privileged. First, Mr. Rosenberg’s testimony about his

understanding of the privilege raises some concerns. For

example, he testified:

     Q: Well, sir, you understand as a lawyer that simply
     because something may involve a legal matter, it does
     not necessarily mean it’s privileged? You agree with
     me generally as to that concept, correct?

     A: Generally, I don’t know. What I do know is that I
     provide legal advice to Manitex on whatever legal
     matters are before the company.

     ...

     I think legal and factual matters are also often
     intertwined and can’t be separated.

Doc. #73-4 at 5-6. Mr. Rosenberg further testified that his

discussions with Mr. Langevin include “matters which involve

legal and business matters, which is usually intertwined[,]” and

that it is “very difficult to separate them because when you are

discussing, for example, a potential acquisition, there are

business matters and legal matters which are intertwined in that

transaction.” Id. at 8-9. Significantly, Mr. Rosenberg testified

that he considers any conversation with Mr. Langevin to be

privileged. See id. at 10.

     Although Mr. Rosenberg testified that he did not review the

privilege logs in this case, see Doc. #73-4 at 16, defense

counsel represents that she conducted a privilege review of the

                                   28
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 29 of 37



withheld documents with Mr. Rosenberg. See Doc. #74 at 18; Doc.

#74-1 at 3-4. Defense counsel states: “While Mr. Rosenberg

testified at this deposition that he did not recall whether he

was involved in the selection of documents claimed to be

privileged in this case, this does not change the meticulous

process that was actually undertaken by counsel to determine

whether a document should be designated as privileged.” Doc. #74

at 18-19 (citation of affidavit omitted). This inconsistency

also causes some concern.

     Illinois “adhere[s] to a strong policy of encouraging

disclosure, with an eye toward ascertaining that truth which is

essential to the proper disposition of a lawsuit.” Waste Mgmt.,

579 N.E.2d at 327; see also Ctr. Partners, 981 N.E.2d at 356

(“The privilege is to be strictly confined within its narrowest

limits[.]”). Accordingly, in an abundance of caution, and given

Mr. Rosenberg’s views on the attorney-client privilege and the

conflicting evidence concerning the review of the documents, the

Court will conduct an in camera review of the challenged

documents.

     Counsel for defendant shall provide the Court with hard

copies of the withheld documents listed on the privilege logs

that were sent or received by Mr. Rosenberg. Each document must

be Bates stamped or otherwise marked with its “Document ID”

listed on the logs. The documents shall be provided in the order

                                   29
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 30 of 37



in which they appear on the logs. If any of the documents

identified on the logs are duplicative, counsel shall indicate

the “Document ID” of the duplicative document in the bottom

margin of the document. Any portions that were redacted should

be marked in yellow highlighter. Counsel shall cause hard copies

of the withheld documents to be delivered to Judge Merriam’s

Chambers, 141 Church Street, Room 306, New Haven, CT, 06510, on

or before the close of business on Friday, February 12, 2021.10

     C.   Subject Matter Waiver

     Plaintiff next contends that defendant waived the attorney-

client privilege by voluntarily disclosing to plaintiff a

certain email between Mr. Langevin and defendant’s outside

counsel, Todd Kaye, a partner with the law firm Bryan Cave

(which firm currently represents defendant in this litigation).

See generally Doc. #73 at 13-17. Plaintiff contends that Mr.

Langevin and Mr. Rosenberg were improperly instructed not to

answer questions regarding this subject, on the grounds of

privilege, at their respective depositions. See id. at 14.

     Defendant responds that there has been no subject matter

waiver of the privilege. See Doc. #74 at 16-17; Doc. #76 at 15-

17. Relying on Illinois law, defendant asserts: “The Supreme



10There is also a question whether Mr. Rosenberg’s drafts are
protected by the privilege. See Doc. #73 at 12-13; Doc. #74 at
19-20; Doc. #76 at 12-14. The Court will address this issue
during the in camera review.
                                   30
      Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 31 of 37



Court of Illinois has held that subject matter waiver is not

applicable to extrajudicial communications.” Doc. #74 at 17

(citing Ctr. Partners, 981 N.E.2d at 362-63); see also Doc. #76

at 14-17.

      “Among the exceptions to the attorney-client privilege is

the concept of ‘waiver.’” Ctr. Partners, 981 N.E.2d at 356. “As

the holder of the attorney-client privilege, only the client may

waive it. Waiver is the voluntary relinquishment of a known

right that arises from an affirmative, consensual act.” Selby v.

O’Dea, 156 N.E.3d 1212, 1243 (Ill. App. Ct. 2020) (citation and

quotation marks omitted). “There is no precise formula or

clearly defined set of parameters spelling out when a waiver

occurs; the determination must be made on a case-by-case basis.”

Id.

      The leading Illinois case on subject matter waiver is

Center Partners, Ltd. v. Growth Head GP, LLC, 981 N.E.2d 345

(Ill. 2012). The parties take divergent views on the

implications of Center Partners. As previously noted, defendant

relies on this case to support its position that there has been

no waiver. See Doc. #74 at 17; Doc. #76 at 14. Plaintiff asserts

that (1) defendant has misconstrued the holding of Center

Partners, and (2) the facts of Center Partners are “not the

same” as those at issue here. Doc. #75 at 7-8.



                                    31
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 32 of 37



     The Court begins with a brief review of Center Partners.

There, the Illinois Supreme Court considered, for the first

time, whether “the subject matter waiver doctrine should not

apply to compel production of undisclosed, privileged

communications where the disclosed communications were

extrajudicial in nature and were not used to gain an advantage

in litigation.” Ctr. Partners, 981 N.E.2d at 349.

     Before embarking on its analysis of this issue, the

Illinois Supreme Court first addressed waiver generally,

acknowledging the “well-settled rule ... that when a client

discloses to a third-party a privileged communication, that

particular communication is no longer privileged and is

discoverable[.]” Id. at 356. The Court then described a “subject

matter waiver”: “[T]he client’s offer of his own or the

attorney’s testimony as to a specific communication to the

attorney is a waiver as to all other communications to the

attorney on the same matter.” Id. at 356-57 (citation and

quotation marks omitted) (emphasis in original). “The purpose

behind the doctrine of subject matter waiver is to prevent

partial or selective disclosure of favorable material while

sequestering the unfavorable.” Id. at 357.

     After examining numerous cases, including the Second

Circuit case of In re Von Bulow, 828 F.2d 94 (2d Cir. 1987), the



                                   32
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 33 of 37



Illinois Supreme Court declined to extend the subject matter

waiver to extrajudicial disclosures because

     limiting application of subject matter waiver to
     disclosures made in litigation better serves the purpose
     of the doctrine. The purpose of the doctrine is to
     prevent a party from strategically and selectively
     disclosing partial attorney-client communications with
     his attorney to use as a sword, and then invoking the
     privilege as a shield to other communications so as to
     gain a tactical advantage in litigation. Expanding the
     doctrine to cover extrajudicial disclosures that are not
     made for tactical advantage in litigation would
     necessarily broaden the scope of the doctrine’s purpose.
     When a partial disclosure is made in the litigation
     context, the apparent prejudice that could result to the
     opposing party is obvious: a party has injected into the
     litigation communications with his attorney which may
     aid in the party’s prosecution or defense of a claim,
     yet the party can also frustrate the truth-seeking
     process by claiming privilege when the opposition seeks
     to discover the full context of the confidential
     communications. Such an abuse of the judicial process
     should be looked upon with disfavor, and the doctrine of
     subject matter waiver ensures that the full context of
     the partial disclosure is discoverable so the court may
     fulfill its truth-seeking function and extend fairness
     to the opposing party. That same purpose is not served,
     however, when the doctrine is expanded to cover
     disclosures made before litigation is initiated or, in
     many cases, even contemplated.

Ctr. Partners, 981 N.E.2d at 362-63.11 The Illinois Supreme Court

ultimately held “that subject matter waiver does not apply to

the extrajudicial disclosure of attorney-client communications




11Connecticut courts that have addressed this issue appear to
adopt the reasoning articulated in Von Bulow, with which the
Illinois Supreme Court also agreed. See, e.g., Berlin Pub. Sch.
v. Freedom of Info. Comm’n, No. HHB-CV-XX-XXXXXXX-S, 2016 WL
785578, at *6 (Conn. Super. Ct. Feb. 2, 2016).


                                   33
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 34 of 37



not thereafter used by the client to gain an adversarial

advantage in litigation.” Id. at 364 (emphases added).

     Here, on May 14, 2019, Mr. Langevin forwarded to plaintiff

an email from Attorney Kaye containing Attorney Kaye’s “thoughts

on Parimal’s relocation expense situation[.]” Doc. #73-7 at 3.12

Plaintiff asserts that “by virtue of the production of these

emails, [defendant] has placed that advice directly in issue in

this litigation, yet seeks to obstruct discovery as to the full

scope its contents. ... Manitex seeks to rely on the ‘sword’ of

Attorney Kaye’s advice, while shielding its contents, in

defiance of pertinent law.” Doc. #73 at 15 (sic). Plaintiff

continues: “The underlying facts regarding the discussions

between Plaintiff and Defendant directly relate to the dispute

and should be provided accordingly to achieve a fair and just

result.” Id. at 16; see also Doc. #75 at 8 (“Manitex

affirmatively used the ‘sword’ of providing legal advice from

its counsel to Parimal, affirmatively represented to Parimal

that it disagreed with its attorney’s advice, and now seeks to

shield any discussions in that regard on the basis of

privilege.”).


12The document attached to plaintiff’s opening memorandum
consists of an email from Mr. Kaye to Mr. Langevin; an email
from Mr. Langevin forwarding Mr. Kaye’s email to plaintiff; an
email from plaintiff responding to Mr. Langevin’s email; and an
email from Mr. Langevin responding to plaintiff’s email. See
generally Doc. #73-7.
                                   34
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 35 of 37



     Defendant contends, in pertinent part, that plaintiff “was

aware of Manitex’s position [on the issue of expense

reimbursement] before this litigation was commenced and his

counsel was permitted to ask deponents questions about the

information in the Todd Kaye email. Thus, Plaintiff has not

suffered any prejudice by this pre-litigation extrajudicial

disclosure of the Todd Kaye email.” Doc. #76 at 16.

     There is no dispute that this specific communication from

Attorney Kaye to Mr. Langevin has been disclosed to plaintiff.

There is also no dispute that this communication was made

extrajudicially. Plaintiff thus appears to contend that

defendant has used the communication to gain an adversarial

advantage in this litigation.

     It is unclear what, if any, advantage defendant has gained

by disclosing the Kaye email. Indeed, plaintiff does not argue

that defendant has gained any such advantage, but merely claims

that “the production of these emails[] has placed” Attorney

Kaye’s “advice directly in issue[.]” Doc. #73 at 15. Again, it

is unclear how Attorney Kaye’s advice has been placed in issue.

Here, as in Center Partners, there is “no evidence that

defendant[] ha[s] claimed reliance, or [is] planning to claim

reliance, on legal advice in its defense of this case. ... If

any party has injected defendant[’s] lawyers’ legal advice into

this case, it is plaintiff[,]” who has sought the production of

                                   35
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 36 of 37



privileged documents. Ctr. Partners, 981 N.E.2d at 368. Nor is

there any evidence that defendant has “inject[ed] an issue into

the case that relies on privileged attorney-client

communications, [such that] fundamental fairness requires ...

the opposing party be allowed to examine those otherwise

privileged communications.” Selby, 156 N.E.3d at 1244. Simply,

plaintiff has made no specific showing of prejudice which would

warrant a finding of subject matter waiver. See id.

(“[L]itigants cannot hide behind the privilege if they are

relying upon privileged communications to make their

case.” (citation and quotation marks omitted)).

     Accordingly, there is no subject matter waiver with respect

to the Kaye email. The Court DENIES plaintiff’s motion to compel

[Doc. #63], and GRANTS defendant’s motion for protective order

[Doc. #64] with respect to this issue.13

V.   Conclusion

     For the reasons stated, plaintiff’s Motion to Compel [Doc.

#63] is TAKEN UNDER ADVISEMENT, in part, and DENIED, in part,

and defendant’s Motion for Protective Order [Doc. #64] is TAKEN

UNDER ADVISEMENT, in part, and GRANTED, in part.




13If, however, defendant later injects its attorney-client
communications into the litigation, the Court may revisit this
issue. See Ctr. Partners, 981 N.E.2d at 368.
                                   36
     Case 3:19-cv-01910-MPS Document 90 Filed 02/03/21 Page 37 of 37



     SO ORDERED at New Haven, Connecticut, this 3rd day of

February, 2021.

                                       /s/
                                  HON. SARAH A. L. MERRIAM
                                  UNITED STATES MAGISTRATE JUDGE




                                   37
